Citation Nr: 0517382	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2004.  This matter was 
originally on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2004, the Board remanded the instant claim to the 
AMC, in part, to obtain any counseling records on the veteran 
at the Vet Center in Huntington, West Virginia.  The claims 
file shows that the AMC requested the counseling records from 
the Vet Center in correspondence dated in July 2004.  In a 
duty to assist letter dated in July 2004, the AMC advised the 
veteran that it had requested his treatment records from the 
Huntington Vet Center for treatment during the period of 
January 2002 to the present.  Yet, in the Supplemental 
Statement of the Case (SSOC) issued in April 2005, the AMC's 
comments suggested that the onus was on the veteran to obtain 
the records from the Vet Center, which had not been made 
available to the AMC.  [In the SSOC, the AMC reported that 
the Vet Center failed to provide the requested records and 
noted that the veteran also failed to provide AMC with a 
release of information form for the Vet Center.]  This is 
contrary to the delegation of responsibility between VA and 
the veteran in procuring the Vet Center records the AMC set 
forth in the July 2004 duty to assist letter.  Moreover, VA 
regulations specifically provide that with respect to records 
in the custody of a Federal department or agency, VA will 
obtain any records sufficiently identified by the claimant, 
and VA will make as many requests as are necessary to obtain 
any relevant records unless the records sought do not exist 
or that further efforts to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2) (2004).  

The Board is required by law to ensure the RO's compliance 
with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As the record shows that the Huntington Vet Center 
records have not been associated with the claims file and 
efforts by the AMC to obtain those records have not been 
exhausted, the Board must remand the case for further 
development and compliance with the directives of the 
original remand.  

In addition, as the veteran was last afforded a VA 
psychiatric examination in September 2002, the Board finds 
that the veteran should be afforded another examination to 
ensure that there is sufficient evidence to rate the service-
connected disability fairly for the full period of his 
appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Please obtain any counseling records 
on the veteran, dating from January 2002 
to the present, from the Huntington Vet 
Center in Huntington, West Virginia.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The veteran should be afforded a 
psychiatric examination for the purpose 
of assessing the current degree of social 
and industrial impairment resulting from 
his service-connected post-traumatic 
stress disorder (PTSD).  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.   The examiner should offer 
an opinion regarding the degree of 
functional impairment, if any, caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria (38 
C.F.R.   § 4.130, Diagnostic Code 9411).  
The examiner should include in the 
diagnostic formulation an Axis V 
diagnosis (GAF score), and an explanation 
of what the assigned GAF score 
represents.  The examiner should also 
comment on the impact that the veteran's 
PTSD has on his ordinary activities and 
his ability to obtain and maintain 
gainful employment.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




